Order entered March 5, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01565-CR

                           DOMINIC RAUL SANCHEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F10-53887-I

                                            ORDER
       The Court REINSTATES this appeal.

       On February 26, 2013, this Court adopted the trial court’s findings and ordered appellant

to file his brief within thirty days. Now, we have received amended findings from the trial court.

Thus, we VACATE the February 26, 2013 order as to the findings and ADOPT the amended

findings that: (1) trial counsel did not waive a court reporter for the December 10, 2010 hearing;

(2) the record does not reflect who recorded the hearing, but it was not the official reporter; (3)

the trial judge, prosecutor, and defense counsel have no recollection regarding which reporter

recorded the hearing; (4) appellant’s counsel properly requested the reporter’s record for the

December 10, 2010 hearing be included in the appellate record; (5) the reporter’s record for the
December 10, 2010 hearing cannot be reproduced; (6) appellant is not at fault; and (7) the parties

cannot agree on a substitute record as no person recalls what occurred.

        We ORDER Robert T. Baskett to file appellant’s brief within THIRTY DAYS from the

date of this order.


                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE